Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received December 17, 2020. Claims 1, 3 and 7-11 have been amended. Claim 12 has been canceled. Therefore, claims 1-11 and 13 are pending and addressed below.
Applicant’s amendments to the claims are sufficient to overcome the rejections set forth in the previous office action dated September 18, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 7-11 are directed to searching for suitable similar cases in a case where a first diagnosis item including a description about a diagnosis, a second diagnosis item including a description about a diagnosis different from the first diagnosis item, and linking information that indicates a relationship between the first diagnosis item and the second diagnosis item acquired as a search key, and finally providing a diagnosis report including the first diagnosis item and the second diagnosis item in which the link information is added, from among a plurality of stored diagnosis reports. The claim(s) generally recite(s) transmit data to and receive data via a network; perform a search of a plurality of 
The limitations of transmit data to and receive data via a network; perform a search of a plurality of interpretation reports related to a patient stored, using an acquired search key, in order to obtain one or more relevant interpretation reports corresponding to the acquired search key, wherein the acquired search key includes a first diagnosis item including a description about a first diagnosis related to the patient, a second diagnosis item including a description about a second diagnosis related to the patient, the second diagnosis item being different from the first diagnosis item, and link information indicating a relationship between the first diagnosis item and the second diagnosis item; and output the one or more interpretation reports obtained as a result of the search performed using the acquired search key, wherein the one or more output interpretation reports include the first diagnosis item, the second diagnosis item, and link information describing a relationship between the first diagnosis item and the second diagnosis item, wherein the first diagnosis item and the second diagnosis item are items of a same category, and the link information included in the acquired search key is used to indicate a relationship between the first diagnosis item and the second diagnosis item in the interpretation reports stored, each interpretation report including items of a plurality of categories, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic th description about a diagnosis that is different from the first diagnosis item. Similarly, an output unit configured to provide an interpretation report, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “storage devices, processor, memory, identification unit, output unit, transmitter, receiver” to perform all of the transmit data to and receive data via a network; perform a search of a plurality of interpretation reports related to a patient stored, using an acquired search key, in order to obtain one or more relevant interpretation reports corresponding to the acquired search key, wherein the acquired search key includes a first diagnosis item including a description about a first diagnosis related to the patient, a second diagnosis item including a description about a second diagnosis related to the patient, the second diagnosis item being different from the first diagnosis item, and link information indicating a relationship between the first diagnosis item and the second diagnosis item; and output the one or more interpretation reports obtained as a result of the search performed using the acquired search key, wherein the one or more output interpretation reports include the first diagnosis item, the second diagnosis item, and link information describing a relationship between the first diagnosis item and the second diagnosis item, wherein the first diagnosis item and the second diagnosis item are items of a same category, and the link information included in the acquired search key is used to indicate a relationship between the first diagnosis item and the second diagnosis item in the interpretation reports stored, each interpretation report including items of a plurality of categories steps. The “storage devices, processor, memory, identification unit, output unit, transmitter, receiver” are recited at a high-level of generality (i.e., as a generic units performing a generic computer function of executing computer-
Claim 1 has additional limitations (i.e., storage devices, processor, memory, identification unit, output unit). Claim 7 has additional limitations (i.e., transmitter, receiver). Claim 8 has additional limitations (i.e., transmitter, information processing apparatus, storage devices, processor, memory, identification unit, output unit). Claim 9 has additional limitations (storage devices, identification unit). Claim 10 has additional limitations (storage devices, identification unit). Claim 11 has additional limitations (i.e., storage devices, identification unit, output unit). Looking to the specifications, these components are described at a high level of generality (¶ 155; Embodiment(s) can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a `non-transitory computer-readable storage medium`) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s)). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage/stored]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a 
Dependent claims 2-6 and 13 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Mental Processes,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-11 and 13 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (i.e. an identification unit and an output unit) in claims1-8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, it is unclear wherein the specified units (i.e. identification unit 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai et al. Patent. No.: US 8521561 B2 in view of Oosawa Pub. No.: US 2006/0142647 further in view of KITAGWA et al. Pub. No.: 2016/0253467.

As per CLAIM 1, Sasai et al. teaches an information processing apparatus configured to output a specific interpretation report from among a plurality of interpretation reports, the information processing apparatus comprising: 
-- a network interface configured to transmit data to and receive data from one or more external storage devices via a network (see Sasai et al. Col 4 || 9-17);
-- at least one processor (see Sasai et al. Col 4 || 9-17); and
-- at least one memory storing instructions that, when executed by the at least one processor, cause the information processing apparatus to perform the functions of (see Sasai et al. Col 6 || 55-60): 
-- an identification unit configured to perform a search of a plurality of interpretation reports related to the patient stored in an external storage device of the one or more external storage devices, using an acquired search key, in order to obtain one or more relevant interpretation reports corresponding to the acquired search key (see Sasai et al. Abstarct, Col 2 || 55-58  and Col 29 || 21-62; …the hierarchical positions of words related to "disease", "gastrointestinal diseases", "gastric diseases", and "gastric ulcer" are specified by thesaurus codes "A", "A-10", "A-10-20", and A-10-20-30", respectively.  "A" 
-- wherein the acquired search key includes a first diagnosis item including a description about a first diagnosis related to the patient, a second diagnosis item including a description about a second diagnosis related to the patient, the second diagnosis item being different from the first diagnosis item, (see Sasai et al. Col 2 ||  2-10; an image detecting unit for detecting one or more pieces of image data different from but similar to the one or more pieces of image data designated by the image designating unit by performing a keyword search using a search keyword group formed by one or more pieces of character information associated with one or more pieces of image data designated by the image designating unit, and using, as metadata for data retrieval, the plurality of pieces of character information associated with image data in the association information database; see Sasai et al. Col 29 || 21-62; …the hierarchical positions of words related to "disease", "gastrointestinal diseases", "gastric diseases", and "gastric ulcer" are specified by thesaurus codes "A", "A-10", "A-10-20", and A-10-20-30", respectively.  "A" denotes the index of specifying the major classified group, and numerals such as "10", "20", and "30" are indices showing the hierarchical positions in the same hierarchy. Concretely, with respect to one or more pieces of character information included in the initial search keyword group, for example, character information belonging to a level higher than a level of a keyword included in the initial search keyword group, that is, one or more pieces of character information of a higher concept is extracted from the thesaurus 19 and added to the search keyword group.  After that, a keyword search using the resultant search keyword group is conducted.  When a keyword search is performed in consideration of keywords of higher concept as well, the probability of detecting a desired image and report is increased.); and

Sasai et al. fails to teach:
-- link information indicating a relationship between the first diagnosis item and the second diagnosis item;
-- link information included in the acquired search key is used to indicate a relationship between the first diagnosis item and the second diagnosis item in the interpretation reports stored in the external storage device, each interpretation report including items of a plurality of categories;
-- an output unit configured to output the one or more interpretation reports obtained by the identification unit as a result of the search performed by the identification unit using the acquired search key; and
-- wherein the one or more output interpretation reports include the first diagnosis item, the second diagnosis item, and link information describing a relationship between the first diagnosis item and the second diagnosis item.
Oosawa teaches link information storing means for storing a plurality of pieces of diagnostic information, which are necessary for disease diagnoses, and at least one piece of disease information, which represents a disease to be diagnosed in accordance with the diagnostic information, and storing link information with respect to each piece of the disease information (see Oosawa paragraph 18).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Oosawa within the systems/methods as taught by reference Sasai et al. with the motivation of providing a diagnosis aiding apparatus, wherein diagnoses are aided such that the diagnoses of diseases are capable of being made accurately by use of information concerning diseases, which information has been stored in a computer (see Oosawa paragraph 14).
Sasai et al. and Oosawa fail to teach:
-- an output unit configured to output the one or more interpretation reports obtained by the identification unit as a result of the search performed by the identification unit using the acquired search key; and

KITAGWA et al. teaches an information output device provides the diagnosis support information and the contribution information (see KITAGWA et al. paragraph 11; wherein information is interpreted as a report).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference KITAGWA et al. within the systems/methods as taught by reference Sasai et al. and Oosawa with the motivation of providing a diagnosis support apparatus and method for outputting diagnosis support information, thereby reliability in determining the diagnostic support information can be clarified (see KITAGWA et al. paragraph 10).

As per CLAIM 2, Sasai et al., Oosawa and KITAGWA et al. teach the information processing apparatus according to claim 1, wherein in a case where information indicating a category of the link information is included in the search key, the identification unit identifies a diagnosis report that includes the first diagnosis item and the second diagnosis item and includes link information of a same category as the category included in the search key (see Oosawa paragraph 9, 62 and 87; classification).
The obviousness of combining the teachings of Sasai et al., Oosawa and KITAGWA et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 4, Sasai et al., Oosawa and KITAGWA et al. teach the information processing apparatus according to claim 1, wherein in a case where the search key does not include the link information, the identification unit identifies a diagnosis report that includes the first diagnosis item and the second diagnosis item and does not include the link information (see KITAGWA et al. paragraph 11). 
As per claims 1-2, Sasai et al., Oosawa and KITAGWA et al. teach identification unit identifies a diagnosis report that includes the first diagnosis item and the second diagnosis item (see KITAGWA et al. paragraph 11).

However these differences are only found in the non-functional data selected for the specific diagnosis report data. The report data including only first diagnosis item and the second diagnosis item. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a diagnosis report that includes specific diagnosis items including a description about a diagnosis because such data does not functionally relate to the method of outputting a specific report from among a plurality of diagnosis reports and merely selecting different types of data from diagnosis report in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
The obviousness of combining the teachings of Sasai et al., Oosawa and KITAGWA et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 5, Sasai et al. and KITAGWA et al. teach the information processing apparatus according to claim 1, wherein in a case where the search key does not include the link information, the identification unit identifies a diagnosis report that includes the first diagnosis item and the second diagnosis item and does not include the link information and a diagnosis report that includes the first diagnosis item and the second diagnosis item and includes the link information (see KITAGWA et al. paragraph 11). 
As per claims 1-2, Sasai et al., Oosawa and KITAGWA et al. teach identification unit identifies a diagnosis report that includes the first diagnosis item and the second diagnosis item (see KITAGWA et al. paragraph 11).
Sasai et al., Oosawa and KITAGWA et al. do not explicitly state not including the link information in report.
only first diagnosis item and the second diagnosis item. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include a diagnosis report that includes specific diagnosis items including a description about a diagnosis because such data does not functionally relate to the method of outputting a specific report from among a plurality of diagnosis reports and merely selecting different types of data from diagnosis report in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
The obviousness of combining the teachings of Sasai et al., Oosawa and KITAGWA et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, Sasai et al., Oosawa and KITAGWA et al. teach the information processing apparatus according to claim 1, wherein the identified diagnosis report output by the output unit includes one or more of a first finding item corresponding to the first diagnosis item, a second finding item corresponding to the second diagnosis item, a first image corresponding to the first finding item, and a second image corresponding to the second finding item (see KITAGWA et al. at least paragraphs 11 and 30). 
The obviousness of combining the teachings of Sasai et al., Oosawa and KITAGWA et al.. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 7, Claim(s) 7 is directed to an information processing apparatus. Claim 7 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Sasai et al., Oosawa and KITAGWA et al. Claim 7 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 


As per CLAIM 9, Claim(s) 9 is directed to a method. Claim 9 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Sasai et al., Oosawa and KITAGWA et al. Claim 9 is therefore rejected for the same reasons as set forth above for Claim 1 respectively.
As per CLAIM 10, Claim(s) 10 is directed to a non-transitory computer readable storage. Claim 10 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Sasai et al., Oosawa and KITAGWA et al. Claim 10 is therefore rejected for the same reasons as set forth above for Claim 1 respectively.
As per CLAIM 11, Claim(s) 11 is directed to an information processing apparatus. Claim 11 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Sasai et al., Oosawa and KITAGWA et al. Claim 11 is therefore rejected for the same reasons as set forth above for Claim 1 respectively. 

As per CLAIM 13, Sasai et al., Oosawa and KITAGWA et al. teach the information processing apparatus according to claim 1, wherein the first diagnosis item and the second diagnosis item are items of a diagnosis category, and wherein the information processing apparatus, in searching for relevant interpretation reports in the external storage device, is able to obtain relevant interpretation reports by using the link information included in the acquired search key to search for a relationship between items of the diagnosis category in stored interpretation reports that include items of a plurality of categories (see Sasai et al. Col 4 || 9-17).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai et al., Oosawa and KITAGWA et al. as applied to claims 1-2, 4-11 and 13 above, and further in view of Nishimura et al. Pub. No.: US 2004/0059215.

As per CLAIM 3, Sasai et al., Oosawa and KITAGWA et al. fail to teach the information processing apparatus according to claim 2, wherein the relationship is a contradictory relationship, cause-and-effect relationship, or correspondence relationship.
Nishimura et al. teaches an image selected as a reference image is an image of a case based on the diagnosis results obtained from the above diagnostic support contents [circle over (1)] and [circle over (2)] or the diagnosis name manually designated by the doctor using the menu A28.  In this case, the reference image assigned No. 12 corresponding to IIa type early stomach cancer is displayed.  When the details display button A27 is clicked, the detailed display window of the reference image in FIG. 12 opens as another window to display various information.  When a similar case image is selected as a reference image, a case image similar to the values of the respective characteristic values displayed in the comparative information display area A29 is retrieved and displayed (see Nishimura et al. paragraphs 159-160). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Nishimura et al. with the systems/methods as taught by reference Sasai et al., Oosawa and KITAGWA et al. with the motivation of providing a typical case image or similar case image of a suspected disease is displayed to allow the doctor to compare and examine in making a diagnosis, thereby makings it possible to compensate for the differences in experience and knowledge between doctors and improve the accuracy of a diagnosis (see Nishimura et al. paragraphs 161).

Response to Arguments
Applicant’s arguments filed December 17, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:

(2) Applicant respectfully disagrees. Applicant submits that amended claims 1-8 and 11 do NOT invoke interpretation under 35 U.S.C. §112(f) because amended independent claims 1, 7 and 11 recite “at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the information processing apparatus to perform the functions of” various units. The structure is supported in the Specification. 
As mentioned in the interpretation of claims under 35 U.S.C. §112(f), amended independent claims 1, 7 and 11 recite “at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the information processing apparatus to perform the functions of” various units. The various units refer to the operations performed by the processor. The structure is provided by the elements of “at least one processor” and “at least one memory.”
Here, the Examiner has not shown whether those skilled in the art would understand what is claimed when the claim is read in light of the specification, and merely makes a conclusory statement that it is unclear regarding the specified units reciting function. Accordingly, Applicant respectfully requests that the rejections under 35 U.S.C. §$112(b) be withdrawn.
(3) Sasai merely discloses retrieving similar images without regards to who the images belong to, not “a first diagnosis item including a description about a first diagnosis related to the patient, a second diagnosis item including a description about a second diagnosis related to the patient,” as recited in amended claim 1 and similarly in claims 7-11. Furthermore, Sasai merely discloses words are organized hierarchically in the hierarchical structure (Sasai, col. 29, lines 27-31), not “the second diagnosis item being different from the first diagnosis item,” and “the first diagnosis item and the second diagnosis item are items of a same category, and the link information included in the acquired search key is used to indicate a relationship between the first diagnosis item and the second diagnosis item in the interpretation reports stored in the external storage device,” as recited in amended claim 1 and similarly in claims 7-11.

(5) Moreover, the Examiner has not established a prima facie case of obviousness nor has Examiner provided an explicit analysis for the reason to combine the references, according to requirements of case laws and the rules in MPEP as follows.
In response to argument (1), Examiner respectfully disagrees. The claims lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.
The combination of elements do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in 
In response to argument (2), Examiner respectfully disagrees. It remains unclear if the identification unit and output unit are structure or software. Based on paragraph 61 in Applicant specification, Examiner interpret the units to be software. Appropriate clarification and correction is required. In addition, the limitation claims causing the information processing apparatus to perform the functions of an identification unit configured to perform as well as causing the information processing apparatus to perform the functions of an output unit configured to output. It reads as A performing the function of B and C. It may be best to rewrite and/or scratch said various units from limitation to be more clear since said processor is performing the operations. 
In response to arguments (3) and (4), Examiner respectfully disagrees. The independent claim broadly claim searching for a plurality of stored reports using key words (e.g. search condition) and once found, output desired report. It’s clear to anyone skilled in the art that a report can be an account given of a particular matter, especially in the form of an official document comprising an evaluation of the facts or the results of your research. This official document can comprise text and/or image data. It’s also clear that there is no minimum, maximum or specific amount of data a report can comprise (e.g. diagnosis 1, diagnosis 2, diagnosis n…etc.).
Sasai et al. teaches all additional elements as well as report structured data that is stored in a structured database in a diagnosis information database, character information constructing a radiological report describing detailed information of image data is added as metadata for search to the image data (Abstract).
Sasai et al. with Oosawa teaches link information storing means for storing a plurality of pieces of diagnostic information, which are necessary for disease diagnoses, and at least one piece of disease information, which represents a disease to be diagnosed in accordance with the diagnostic information, and storing link information with respect to each piece of the disease information (see Oosawa paragraph 18).

Sasai et al., Oosawa and KITAGWA et al. do not expressly teach a report comprising “a first diagnosis item including a description about a first diagnosis related to the patient, a second diagnosis item including a description about a second diagnosis related to the patient”, “the second diagnosis item being different from the first diagnosis item,” and “the first diagnosis item and the second diagnosis item are items of a same category, and the link information included in the acquired search key is used to indicate a relationship between the first diagnosis item and the second diagnosis item in the interpretation reports stored in the external storage device” and “the link information included in the acquired search key is used to indicate a relationship between the first diagnosis item and the second diagnosis item in the interpretation reports stored in the external storage device.”
However these differences are only found in the non-functional information stored and accessed by the accessible unit. The medical content comprises diagnosis reports. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of access units and report data in the medical network system and method for search and transfer of information as taught by Sasai et al., Oosawa and KITAGWA et al. because such information does not functionally relate to the information stored and accessed by the accessible portal and merely using different medical content and medical service from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Lastly, the specification mentions different diagnosis, however it does not mention it having to be from different patients when search for reports.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Oosawa within the systems/methods as taught by reference Sasai et al. with the motivation of providing a diagnosis aiding apparatus, wherein diagnoses are aided such that the diagnoses of diseases are capable of being made accurately by use of information concerning diseases, which information has been stored in a computer (see Oosawa paragraph 14). Lastly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference KITAGWA et al. within the systems/methods as taught by reference Sasai et al. and Oosawa with the motivation of providing a diagnosis support apparatus and method for outputting diagnosis support information, thereby reliability in determining the diagnostic support information can be clarified (see KITAGWA et al. paragraph 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170032105 A1 to Yakami et al.; An information processing apparatus includes a creating unit configured to create a medical report including a plurality of sets of information that is the object of diagnosis and association information indicating associations among a plurality of items included in each of the plurality of sets of information, a specification unit configured to specify one item out of a plurality of items included in each of a plurality of sets of information included in a previously created medical report stored in a storage unit, an identifying unit configured to identify, based on association information by which the specified one item is associated, at least one item of the plurality of items included in the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626